646 F.2d 1121
SWIFT CHEMICAL COMPANY, Plaintiff-Appellee,v.USAMEX FERTILIZERS, INC., et al., Defendants-Appellants.USAMEX FERTILIZERS, INC., et al., Plaintiffs-Appellants,v.SWIFT AGRICULTURAL CHEMICAL CORPORATION, Defendant-Appellee.
No. 80-3560.
United States Court of Appeals,Fifth Circuit.

Unit A
April 28, 1981.
Appeals from the United States District Court for the Eastern District of Louisiana, Morey L. Sear, Judge.
J. William Vaudry, Jr., New Orleans, La., Bill, Durkee, Michael O. Sutton, Walter R. Brookhart, Houston, Tex., for defendants-appellants.
Jerry A. Brown, Richard W. Bussoff, New Orleans, La., John W. Hofeldt, Rolf O. Stadheim, Arthur R. Curtis, Chicago, Ill., Monroe & Lemann, New Orleans, La., for Swift Agricultural Chemical Corp.
Before THORNBERRY, COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the opinion of District Judge Morey L. Sear, 490 F.Supp. 1343 (E.D.La.1980).


2
AFFIRMED.